Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12-15-2021. However, upon further review, the Examiner has rejoined and withdrawn the restriction of claim 9 as no search burden appeared for an EMV chip.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19, 21, and 22 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly cited Laude (U.S. App. 2005/0194451) and  Hackler, SR. et al. (U.S. App. 2014/0224882 hereinafter referred to as “Hack”) are applied below. 
As always, the Examiner encourages the Applicant to initiate an Applicant interview to clarify ambiguities in claim interpretation.  Examiner notes that any omitted arguments not specifically addressed are also traversed and not to be interpreted as an agreement.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There does not appear to be support for the non-rollable region being rectangular. Drawings such as Figure 6 for those items appear to be square.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In regard to claim 1 and 19, it is unclear as to what metric one of ordinary skill in the art would use to determine what amounts to “at least substantially rigid” or “generally rigid”. As best understood, for this Office Action it will be interpreted as rigid. Dependent claims inherit this issue.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khurana et al. (U.S. App. 2017/0357979 hereinafter referred to as “Khur”) in view of Ekambaram et al. (U.S. App. 2017/0111634 hereinafter referred to as “Ekam”) and Laude (U.S. App. 2005/0194451)
In regard to claim 1, Khur teaches a foldable payment card (see Para. 32 smart card electronic credit card and Para. 171 foldable with rollable OLED) 
said payment card comprising: a verification element (see Para. 155 EMV); a processor (see Para. 43 processor); an electronic display unit in communication with the processor (see Para. 32 and 44); and a power element providing electrical power to the display unit (see Para. 82-83 battery powering display), said electronic display unit including an electronic display region configured to display an image (see Figs. 14 and 16 displaying buttons).
Khur is not relied upon to teach foldable is rollable; and shiftable between a flat configuration and a rolled configuration via a manual rolling process, and said electronic display region being manually rollable, said payment card in the flat configuration presenting laterally spaced apart first and second ends and longitudinally spaced apart top and bottom edges, said first end overlapping said second end during the course of the rolling process, with said first end being disposed arcuately past said second end when the payment card is in the rolled configuration.
As discussed above, Khur does teach the concepts of a rollable OLED and folding payment card (see Para. 171 and Fig. 16). 
However, Ekam teaches foldable is rollable (see Fig. 1 and Para. 14 rollable display by user); and shiftable between a flat configuration and a rolled configuration via a manual rolling process, and said electronic display region being manually rollable, said display in the flat configuration presenting laterally spaced apart first and second ends and longitudinally spaced apart top and bottom edges (see Fig. 1 and Para. 14 rollable display by user that is rectangular when fully unrolled and cylindrical spiraled when rolled completely), said first end overlapping said second end during the course of the rolling process, with said first end being disposed arcuately past said second end when the display is in the rolled configuration (see Fig. 2, fully rolled up overlaps lateral ends).
It would have been obvious to one of ordinary skill in the art to modify the foldable display card of Khur with the rollable display of Ekam for additional display functionality (see Para. 14). In addition, the Examiner notes Khur discloses the base product/process of a rollable display on a foldable card whereas Ekam discloses the known technique of rolling the display device completely to yield predictable results of a fully rolled card display device of Khur. 
Khur and Ekam are not relied upon to teach a plurality of at least substantially rigid internal components, said at least substantially rigid internal components including a verification element; and configuration, said payment card including an at least substantially rigid, non-rollable region adjacent one of the ends and extending along an axis parallel to said one of the ends, each of said generally rigid internal components being isolated in said non-rollable region.
Khur does teach the concept of isolated components (see at least Figs. 6, 10, and 11 with EMV, CC, and display being isolated from one another on the card face).
However, Laude teaches a plurality of at least substantially rigid internal components, said at least substantially rigid internal components including a verification element (see Fig. 1 and 4, Para. 14 and 24; chip and fingerprint sensor in areas 4 and 3); and configuration, said payment card including an at least substantially rigid, non-rollable region adjacent one of the ends and extending along an axis parallel to said one of the ends, each of said generally rigid internal components being in said non-rollable region (see at least Fig. 1, Fig. 4, and Para. 14, 15, and 24 disclosing making small areas rigid for chip area and sensor as compared to rest of the flexible card that surrounds and isolates the components).
It would have been obvious to one of ordinary skill in the art to modify the rollable display card of Khur and Ekam with the rigid areas of Laude for simplified structures in providing electrical components in a card body (see Para. 2 and 6). Examiner further notes Khur and Ekam discloses the base product/process of a rollable card of to while Laude teaches the known technique of small rigid areas of amongst a larger flexible card area to yield predictable results of rigid areas in the rollable card of Khur as modified by Ekam.
Regarding claim 2, Khur in view of Ekam and Laude discloses all the limitations of claim 1. Khur is not relied upon to teach said payment card in the flat configuration having a generally rectangularly prismatic envelope, said payment card in the rolled configuration having a generally cylindrical envelope.
Khur does teach the concept of said payment card (see Para. 32 smart card electronic credit card).
However, Ekam teaches said display in the flat configuration having a generally rectangularly prismatic envelope, said display in the rolled configuration having a generally cylindrical envelope (see Fig. 1, rectangle when unrolled and Fig. 2, fully rolled up overlaps lateral ends).
It would have been obvious to one of ordinary skill in the art to modify the foldable display card of Khur with the rollable display of Ekam for additional display functionality (see Para. 14). In addition, the Examiner notes Khur discloses the base product/process of a rollable display on a foldable card whereas Ekam discloses the known technique of rolling the display device completely to yield predictable results of a fully rolled card display device of Khur. 
Regarding claim 3, Khur in view of Ekam and Laude discloses all the limitations of claim 1. Ekam further teaches said rectangularly prismatic envelope having a lateral first width, said cylindrical envelope having lateral second width, said second width being less than half of said first width (see Figs. 1 and 2 where the lateral length is longer by more than half of the roll outer diameter).
It would have been obvious to one of ordinary skill in the art to modify the foldable display card of Khur with the rollable display of Ekam for additional display functionality (see Para. 14). In addition, the Examiner notes Khur discloses the base product/process of a rollable display on a foldable card whereas Ekam discloses the known technique of rolling the display device completely to yield predictable results of a fully rolled card display device of Khur. 
Regarding claim 5, Khur in view of Ekam and Laude discloses all the limitations of claim 1. Khur is not relied upon to teach said payment card in the rolled configuration including a flat portion and a cylindrical portion.
Khur does teach the concept of said payment card (see Para. 32 smart card electronic credit card).
However, Ekam teaches said display in the rolled configuration including a flat portion and a cylindrical portion (see Fig. 1).
It would have been obvious to one of ordinary skill in the art to modify the foldable display card of Khur with the rollable display of Ekam for additional display functionality (see Para. 14). In addition, the Examiner notes Khur discloses the base product/process of a rollable display on a foldable card whereas Ekam discloses the known technique of rolling the display device completely to yield predictable results of a fully rolled card display device of Khur. 
Khur and Ekam are not relied upon to teach said flat portion including the non-rollable region.
Ekam does teach the concept of the flat portion (see Fig. 1).
However, Laude teaches including the non-rollable region (see at least Fig. 1, Fig. 4, and Para. 14, 15, and 24 disclosing making small areas rigid for chip area and sensor as compared to rest of the flexible card that surrounds and isolates the components).
It would have been obvious to one of ordinary skill in the art to modify the rollable display card of Khur and Ekam with the rigid areas of Laude for simplified structures in providing electrical components in a card body (see Para. 2 and 6). Examiner further notes Khur and Ekam discloses the base product/process of a rollable card of to while Laude teaches the known technique of small rigid areas of amongst a larger flexible card area to yield predictable results of rigid areas in the rollable card of Khur as modified by Ekam.
Regarding claim 6, Khur in view of Ekam and Laude discloses all the limitations of claim 1. Khur is not relied upon to teach said payment card in the rolled configuration presenting at least two overlapping layers.
Khur does teach the concept of said payment card (see Para. 32 smart card electronic credit card).
However, Ekam teaches said display in the rolled configuration presenting at least two overlapping layers  (see Fig. 2).
It would have been obvious to one of ordinary skill in the art to modify the foldable display card of Khur with the rollable display of Ekam for additional display functionality (see Para. 14). In addition, the Examiner notes Khur discloses the base product/process of a rollable display on a foldable card whereas Ekam discloses the known technique of rolling the display device completely to yield predictable results of a fully rolled card display device of Khur. 
Regarding claim 7, Khur in view of Ekam and Laude discloses all the limitations of claim 6. Khur is not relied upon to teach said payment card in the rolled configuration presenting at least three overlapping layers.
Khur does teach the concept of said payment card (see Para. 32 smart card electronic credit card).
However, Ekam teaches said display in the rolled configuration presenting at least three overlapping layers  (see Fig. 2).
It would have been obvious to one of ordinary skill in the art to modify the foldable display card of Khur with the rollable display of Ekam for additional display functionality (see Para. 14). In addition, the Examiner notes Khur discloses the base product/process of a rollable display on a foldable card whereas Ekam discloses the known technique of rolling the display device completely to yield predictable results of a fully rolled card display device of Khur. 
Regarding claim 8, Khur in view of Ekam and Laude discloses all the limitations of claim 6. Khur is not relied upon to teach at least two of said overlapping layers engaging one another. However, Ekam teaches at least two of said overlapping layers engaging one another (see Fig. 2). 
It would have been obvious to one of ordinary skill in the art to modify the foldable display card of Khur with the rollable display of Ekam for additional display functionality (see Para. 14). In addition, the Examiner notes Khur discloses the base product/process of a rollable display on a foldable card whereas Ekam discloses the known technique of rolling the display device completely to yield predictable results of a fully rolled card display device of Khur. 
Regarding claim 9, Khur in view of Ekam and Laude discloses all the limitations of claim 1. Khur further teaches said verification element comprising an EMV chip (see Para. 155 EMV).
Regarding claim 19, Khur in view of Ekam and Laude discloses all the limitations of claim 1. Khur and Ekam are not relied upon to teach said verification element and said processor being at least substantially aligned along an axis parallel to said first and second ends.
Laude does teach generally rigid internal components being at least substantially aligned along said axis (see at least Fig. 1, Fig. 4, and Para. 14, 15, and 24 disclosing making small areas rigid for chip area and sensor as compared to rest of the flexible card that surrounds and isolates the components while placed in parallel with the card edges).
It would have been obvious to one of ordinary skill in the art to modify the rollable display card of Khur and Ekam with the rigid areas of Laude for simplified structures in providing electrical components in a card body (see Para. 2 and 6). Examiner further notes Khur and Ekam discloses the base product/process of a rollable card of to while Laude teaches the known technique of small rigid areas of amongst a larger flexible card area to yield predictable results of rigid areas in the rollable card of Khur as modified by Ekam.
Regarding claim 21, Khur in view of Ekam and Laude discloses all the limitations of claim 1. Khur further teaches said non-rollable region defining in part an outer layer of the payment card in the bent configuration (see Fig. 11 with EMV chip).
Ekam teaches rollable (see Fig. 1).
It would have been obvious to one of ordinary skill in the art to modify the foldable display card of Khur with the rollable display of Ekam for additional display functionality (see Para. 14). In addition, the Examiner notes Khur discloses the base product/process of a rollable display on a foldable card whereas Ekam discloses the known technique of rolling the display device completely to yield predictable results of a fully rolled card display device of Khur. 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khurana et al. (U.S. App. 2017/0357979 hereinafter referred to as “Khur”) in view of Ekambaram et al. (U.S. App. 2017/0111634 hereinafter referred to as “Ekam”) and Laude (U.S. App. 2005/0194451) in further view of Hackler, SR. et al. (U.S. App. 2014/0224882 hereinafter referred to as “Hack”).
Regarding claim 22, Khur in view of Ekam and Laude discloses all the limitations of claim 1. Khur, Ekam, and Laude are not relied upon to teach said non-rollable region being rectangular.
However, Hack teaches said non-rollable region being rectangular (see Figs. 6 and 7, rigid rectangular chip).
It would have been obvious to one of ordinary skill in the art to modify the foldable display card of Khur with the rollable display of Ekam and rigid areas of Laude with the rectangular chip of Hack to add a transpoder to the flexible smart card format (see Para. 3)
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khurana et al. (U.S. App. 2017/0357979 hereinafter referred to as “Khur”) in view of Ekambaram et al. (U.S. App. 2017/0111634 hereinafter referred to as “Ekam”) and Laude in further view of Choi et al. (U.S. App. 2019/0212780).
Regarding claim 4, Khur in view of Ekam and Laude discloses all the limitations of claim 3. Khur and Ekam are not relied upon to teach said second width being less than one fourth of said first width.
Ekam does strongly imply less than 1/4 of the width (see Fig. 1). 
	However, Choi teaches said second width being less than one fourth of said first width (see at least Para. 52-55 and Figs. 1 and 2).
	It would have been obvious to modify the rollable display of Khur and Ekam and Laude with the diameter of Choi for effectively rolling the display to prevent damage (see Para. 3). 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khurana et al. (U.S. App. 2017/0357979 hereinafter referred to as “Khur”) in view of Ekambaram et al. (U.S. App. 2017/0111634 hereinafter referred to as “Ekam”) in further view of Huitema et al. (U.S. Pat. 9560751 hereinafter referred to as “Huit”).
Regarding claim 19, Khur in view of Ekam discloses all the limitations of claim 1. Khur and Ekam are not relied upon to teach said payment card including an at least substantially rigid, non-rollable region along said axis.
Khur does teach the concept of said payment card (see Para. 32 smart card electronic credit card).
However, Huit teaches said display said payment card including an at least substantially rigid, non-rollable region along said axis (see Col. 47 Ln 24-41 non-bending rigid regions or zones).
	It would have been obvious to modify the rollable display of Khur and Ekam with the rigid regions of Huit to prevent undesirable bending (see Col. 47 Ln 10-22). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2625